 Case 1:20-cv-03127-SAB        ECF No. 63   filed 09/11/20   PageID.1473 Page 1 of 10



 1                                                    The Honorable Stanley A. Bastian

 2 PETER S. HOLMES (WSBA #15787)
   Seattle City Attorney
 3 By: Ghazal Sharifi (WSBA #47750)
   Assistant City Attorney
 4 Seattle City Attorney’s Office
   701 Fifth Avenue, Suite 2050
 5 Seattle, WA 98104-7095
   Tel.: 206-684-8217
 6 ghazal.sharifi@seattle.gov

 7 Attorneys for Amicus Curiae City of Seattle

 8
                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 9                                AT YAKIMA

10
     STATE OF WASHINGTON, et al.,                    No. 1:20-cv-03127-SAB
11                                                   UNOPPOSED MOTION FOR
                 Plaintiffs,
                                                     LEAVE TO FILE BRIEF AS AMICI
12   v.                                              CURIAE IN SUPPORT OF
                                                     PLAINTIFFS’ MOTION FOR
13   DONALD J. TRUMP, in his official                PRELIMINARY INJUNCTION BY
     capacity as President of the United             THE COUNTY OF SANTA CLARA,
14   States, et al.,                                 THE CITY OF COLUMBUS, AND
                                                     THIRTY-EIGHT LOCAL AND
                 Defendants.                         TRIBAL GOVERNMENTS AND
15
                                                     FOR LEAVE TO FILE BRIEF IN
                                                     EXCESS OF PAGE LIMIT
16
                                                     Noted for: September 17, 2020
17

18

19

20

21
                                                 1
22   UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
     CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB        ECF No. 63    filed 09/11/20   PageID.1474 Page 2 of 10



 1                                        INTRODUCTION

 2            The County of Santa Clara and the City of Columbus, together with thirty-eight

 3 local and tribal governments (collectively, “amici”)1, respectfully seek leave of the

 4 Court to submit the attached amici curiae brief in support of Plaintiffs’ motion for a

 5 preliminary injunction. Amici further request permission to file their amici curiae brief

 6 in excess of the page limit. All parties have consented to the filing of the proposed

 7 brief, and the parties have stipulated that all briefs of amici curiae shall be filed by

 8 Friday, September 11, 2020.2 All parties have further consented to an enlargement of

 9 the page limit for the proposed brief to up to 35 pages.

10            Amici are local and tribal governments that administer elections and provide a

11 wide range of essential services that enable residents to live healthy, stable, and

12 productive lives. The reliable and efficient operation of the United States Postal

13 Service (the “USPS” or “Postal Service”) is integral to both functions. Every day,

14 amici send and receive millions of pieces of mail: citations, prescription medications,

15 documents for legal process, pension checks, and, now, time-sensitive election

16
     1
17       A full list of amici local and tribal governments is attached.
     2
18       See Docket Entry No. 45 (Aug. 31, 2020).

19

20

21
                                                    2
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB        ECF No. 63    filed 09/11/20   PageID.1475 Page 3 of 10



 1 materials. USPS’s operational and policy changes will delay those mailings.3 And the

 2 timing of the changes—during a global pandemic and a mere two months before the

 3 presidential general election—heightens the harms inflicted on amici. COVID-19 has

 4 increased amici’s reliance on remote interactions to carry out core functions. Many

 5 amici are mailing ballots to all eligible voters or otherwise are encouraging voters to

 6 avail themselves of vote-by-mail options to mitigate the challenges of conducting a

 7 high-turnout election during a global pandemic. Defendants’ actions jeopardize

 8 amici’s critical functions, sow public doubt about mail’s reliability as a means to

 9 transact with their governments, and undermine the ability of amici, and government

10 at every level, to serve their constituents. Amici therefore have a substantial interest in

11 the outcome of this litigation.

12                                           ARGUMENT

13            “[A]ssisting in a case of general public interest” is a “classic role of amicus

14 curiae.” Miller-Wohl Co., Inc. v. Comm’r of Labor & Indus., 694 F.2d 203, 204 (9th

15 Cir. 1982). Courts have broad discretion to permit the appearance of amici curiae.

16
     3
17       Those changes include, inter alia, reducing the use of extra trips, removing

18 mailboxes and mail sorting machines, and prohibiting the use of overtime. See, e.g.,

19 Catie Edmondson, DeJoy Defends Postal Changes as Trump Continues to Attack

20 Voting by Mail, N.Y. Times (Aug 24, 2020), https://perma.cc/WH38-G4KZ.

21
                                                    3
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB       ECF No. 63   filed 09/11/20   PageID.1476 Page 4 of 10



 1 Pakootas v. Teck Cominco Metals, Ltd., 2011 WL 13238552, at *1 (E.D. Wash. Aug.

 2 25, 2011). The Court “may grant or refuse leave to the extent it deems the proffered

 3 information timely, useful or otherwise.” Id. Courts should permit an amicus brief

 4 when “the amicus has unique information or perspective that can help the court

 5 beyond the help that the lawyers for the parties are able to provide.” Cmty. Ass’n for

 6 Restoration of Env’t v. DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash.

 7 1999); Feature Realty, Inc. v. City of Spokane, 2001 WL 36136186, at *18 (E.D.

 8 Wash. Aug. 30, 2001).

 9            Amici’s unopposed motion seeking leave to file should be granted. Without

10 question, this is a case of monumental public interest. See Miller-Wohl Co., Inc., 694

11 F.2d at 204. Plaintiffs challenge revisions to policies affecting the delivery of mail—a

12 function of the federal government dating back to the founding of the republic.

13 Reports of problems with USPS mail delivery have climbed in recent weeks, and mail

14 delays are having profound consequences for the residents who live in amici’s

15 communities and for amici themselves.4

16

17   4
         See, e.g., Megan Leonhardt, Here’s Who May Be Impacted by the Post Office Slow

18 Down, CNBC.com (Aug. 17, 2020), https://perma.cc/TJ97-TC63; Todd C. Frankel,

19 Postal Problems Could Continue Despite Suspension of Policies Blamed for Mail

20 Delays, Wash. Post (Aug. 19, 2020), https://perma.cc/L2E2-S8QB.

21
                                                 4
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB        ECF No. 63    filed 09/11/20   PageID.1477 Page 5 of 10



 1            Amici’s proposed brief is submitted within two days of the Plaintiffs’ filing of

 2 their motion for preliminary injunction and is therefore also “timely.”5 See Pakootas,

 3 2011 WL 13238552, at *1. Further, the proposed submission will amplify the

 4 presentation of issues before the Court, see Cmty. Ass’n for Restoration of Env’t, 54 F.

 5 Supp. 2d at 975, due to amici’s role as election administrators and providers of safety-

 6 net services.6 Both functions give amici a deep and distinctive understanding of the

 7 effects of the USPS’s policy changes, which is useful to the disposition of this case.

 8            With respect to the election, the changes will make it more difficult and costly

 9 for amici to administer the presidential general election this fall and may undermine

10 the certainty of election results. Because more citizens than previously expected may

11
     5
12       Under Federal Rule of Appellate Procedure 29(a), parties have seven days from the

13 date that an appellate brief is filed to submit an amicus brief in support of the party

14 filing that brief. Although the Federal Rules of Appellate Procedure do not expressly

15 govern the district court, it is instructive here. See, e.g., Ctr. For Biological Diversity

16 v. EPA, 90 F. Supp. 3d 1177 (W.D. Wash. 2015) (looking to the Federal Rules of

17 Appellate Procedure for guidance because the Western District of Washington’s Local

18 Rules do not address briefs submitted by amicus curiae).

19   6
         See generally Nat’l Conf. of State Legislatures, Election Administration at State and

20 Local Levels (Feb. 3, 2020), https://perma.cc/8XN7-D2V9.

21
                                                   5
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB        ECF No. 63   filed 09/11/20   PageID.1478 Page 6 of 10



 1 now opt to vote in-person due to fears and uncertainty caused by the USPS, amici

 2 must change plans and mobilize resources to ensure voters can safely exercise their

 3 fundamental rights. USPS’s changes also magnify the challenge posed by the COVID-

 4 19 pandemic to amici’s election administration. The proposed amicus brief provides

 5 details from jurisdictions across the county—including many jurisdictions that are not

 6 contained within Plaintiffs’ grouping of state and local governments—about these

 7 USPS-caused challenges and their effects on local planning for the election. As a

 8 result, amici respectfully seek leave from this Court to exceed the page limit in order

 9 to ensure the Court has the benefit of the breadth of information provided.

10            To that end, an estimated 83 percent of American voters will be eligible to vote

11 by mail in November.7 However, USPS’s changes have blunted the push to vote by

12 mail, injecting uncertainty into the planning stages of election administration and

13 shaking the electorate’s confidence in mail-in ballots.8 With less than two months

14 until the election, it is amici who must now rapidly implement other measures to

15
     7
16       Kate Rabinowitz & Brittany R. Mayes, At Least 83% of American Voters Can Cast

17 Ballots by Mail in the Fall, Wash. Post (Aug. 20, 2020), https://perma.cc/C6RX-9CSJ.

18   8
         Jacob Pramuk, Fewer Voters Say They’re Voting by Mail Amid Uproar Over USPS

19 Changes, CNBC/Change Research Polls Find, CNBC (Aug. 26, 2020),

20 https://perma.cc/TCJ3-WBYG.

21
                                                  6
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB        ECF No. 63   filed 09/11/20   PageID.1479 Page 7 of 10



 1 account for the possibility that fewer qualified electors will vote by mail than

 2 previously expected. These include measures aimed at ensuring a safe and orderly

 3 operation of in-person voting on Election Day.9

 4            The proposed brief also amplifies the presentation of the scope of harms, as the

 5 USPS’s operational changes have affected amici’s provision of safety-net services.

 6 Local governments collect billions of dollars in parking tickets, tax payments, fines,

 7 and user fees through the mail, all of which fund essential services for residents. Many

 8 cities and counties enforce public-safety ordinances through mailed notice violations.

 9 Additionally, local public health agencies provide life-saving prescriptions to their

10 patients each month through the mail. Policy-induced delays to these operations come

11 at a huge cost to both amici and their residents.

12            In sum, amici’s perspective as local and tribal governments offer useful and

13 timely assistance to the Court. The proposed brief amplifies the presentation made by

14 Plaintiffs to set out the full scope of effects that emanate from the USPS’s operational

15 changes as this Court considers Plaintiffs’ motion for a preliminary injunction. From

16 the need to abruptly change plans for election administration, to the weakened ability

17 to provide services to their residents, amici’s experiences speak to the significant

18
     9
19       See U.S. Ctrs. for Disease Control & Prevention, Considerations for Election Polling

20 Locations and Voters (June 22, 2020), https://perma.cc/3HNL-RQPP.

21
                                                  7
22       UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
         CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB    ECF No. 63     filed 09/11/20   PageID.1480 Page 8 of 10



 1 public interest that would be served by an injunction while the merits of this case are

 2 litigated. See, e.g., Trump v. Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087

 3 (2017) (citing Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 26 (2008)).

 4                                        CONCLUSION

 5        For the foregoing reasons, amici request that they be granted leave to file their

 6 proposed brief. While they request that the Court permit their proposed brief to be

 7 filed in excess of the page limit, they will promptly amend the brief should the Court

 8 order it filed without excess pages.

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                8
22   UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
     CASE NO. 1:20-cv-03127-SAB

23
  Case 1:20-cv-03127-SAB     ECF No. 63   filed 09/11/20   PageID.1481 Page 9 of 10



 1 Respectfully submitted,

 2 PETER S. HOLMES                                 JAMES R. WILLIAMS
   CITY ATTORNEY                                   COUNTY COUNSEL
 3
     /s/ Ghazal Sharifi                            Greta S. Hansen, Chief Assistant
 4   By: Ghazal Sharifi                            County Counsel
     Assistant City Attorney                       Tony LoPresti, Asst. County Counsel
 5   Seattle City Attorney’s Office                Laura S. Trice, Lead Dep. County
     701 Fifth Avenue, Suite 2050                  Counsel
 6   Seattle, WA 98104-7095                        Julia B. Spiegel, Dep. County Counsel
     Tel.: 206-684-8217                            Mary E. Hanna-Weir, Dep. County
 7   ghazal.sharifi@seattle.gov                    Counsel
                                                   70 West Hedding Street,
 8 Attorneys for City of Seattle                   East Wing, Ninth Floor
                                                   San José, California 95110-1770
 9 ZACK KLEIN
   CITY ATTORNEY                                   Attorneys for the County of
10                                                 Santa Clara, California
   Richard N. Coglianese
11 City Solicitor General                          Jessica M. Scheller
   77 South Front Street, 4th Floor                Chief; Advice, Business & Complex
12 Columbus, Ohio 43215                            Litigation Division
                                                   Lauren E. Miller
13 Jonathan B. Miller, Legal Director              Special Assistant State’s Attorney
   LiJia Gong, Counsel                             Civil Actions Bureau - Affirmative &
14 Sophia TonNu, Legal Fellow                      Impact Litigation
   Victoria Stilwell, Staff Attorney               Cook County State’s Attorney’s Office
15 PUBLIC RIGHTS PROJECT                           500 Richard J. Daley Center
   4096 Piedmont Avenue #149                       Chicago, IL 60602
16 Oakland, California 94611
                                                   Attorneys for Cook County, Illinois
17 Attorneys for the City of Columbus,
   Ohio
18

19
     September 11, 2020
20

21
                                               9
22   UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
     CASE NO. 1:20-cv-03127-SAB

23
 Case 1:20-cv-03127-SAB     ECF No. 63    filed 09/11/20   PageID.1482 Page 10 of 10



 1                           CERTIFICATION OF SERVICE

 2        I hereby certify that on September 11, 2020, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system, which in turn automatically
 3 generated a Notice of Electronic Filing (NEF) to all parties in the case who are
   registered users of the CM/ECF system. The NEF for the foregoing specifically
 4 identifies recipients of electronic notice.

 5                                                         /s/ Ghazal Sharifi
                                                           Ghazal Sharifi, WSBA # 47750
 6
     Dated:      September 11, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                                10
22   UNOPPOSED MOT. FOR LEAVE TO FILE AMICUS CURIAE BRIEF & EXCEED PAGE LIMIT
     CASE NO. 1:20-cv-03127-SAB

23
